DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/9/2022 and 3/24/2022 were filed prior to the mailing date of the mailing of this action.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 11/29/2021.  These drawings are acceptable.
Claim Objections
Claim 8 is objected to because of the following informalities:  “a first” should be - -the first” (both occurrences).  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





 			Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,4-13, and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Allen et al. (US 2559695).
Regarding claim 1, Allen et al. disclose a valve (see Fig. 1) comprising:
(a) a valve body (5,7,8,10) including a housing (5) having a first internal housing surface (the inner tapered surface of 5 contacting 12) defining an internal chamber (the space within the first internal housing surface); and 
(b) a valve assembly (12,26,9,6)including: 
(i) a cartridge (26), 
(ii) a sleeve (12) fixedly secured (col.4,lns. 7-16 and 44-50) to the cartridge and having an internal sleeve surface (the inner tapered surface of 12 contacting 9) defining an interior cavity (the space within the internal sleeve surface), and 
(iii) a plug (9,18,31) positioned within the interior cavity and including a plug body (9) having an external plug surface (the external surface of 9 contacting the inner surface of 12) configured to sealingly engage the internal sleeve surface, wherein the cartridge is removably coupled (col.4, lns. 44-50, when the cartridge is welded to the sleeve, the liners are then assembled to the valve body, therefore, the sleeve is then disposed within the internal chamber of the housing, it is further noted that the weld at 27 could be removed, to remove the valve assembly) to the housing such that the sleeve is disposed within the internal chamber of the housing.  

Regarding claim 2, Allen et al. disclose the valve body further includes an end connector element (the threaded connections shown as 7 and 8).  

Regarding claim 4, Allen et al. disclose the end connector element and the housing are integrally formed together as a unitary piece (as shown in Figure 1).  

Regarding claim 5, Allen et al. disclose the internal chamber defines a central axis (the inherent vertical centerline axis extending through the stem 18 and plug 9), wherein the plug extends along the central axis.  

Regarding claim 6, Allen et al. disclose the plug is configured to selectively rotate about the central axis relative to the sleeve (col.3, lns. 40-73).  

Regarding claim 7, Allen et al. disclose the external plug surface tapers radially outwardly in a first direction along the central axis, wherein the internal sleeve surface tapers radially outwardly in the first direction (as shown in Figure 1, the first direction being vertically upwards towards the top of the valve).  

Regarding claim 8, Allen et al. disclose the external plug surface tapers radially outwardly in a first direction (as shown in Figure 1, the first direction being vertically upwards towards the top of the valve) along the central axis at a first angle of the valve and sleeve), wherein the internal sleeve surface tapers radially outwardly in the first direction at the first angle (the first angle being relative to the vertical central axis of the stem and along the mating surfaces of the sleeve and plug).  

Regarding claim 9, Allen et al. disclose  the sleeve further includes:(a) an outer sleeve portion (the upper section of 12 abutting 5) including an external sleeve surface (the outer surface of 12 mating with the inner surface of 5) configured to sealingly engage the first internal housing surface of the housing; and (b) an inner sleeve portion (the upper sleeve inner surface not abutting 5) at least partially spaced apart from the outer sleeve portion (it is spaced by the thickness of the material of 12 in this region), wherein the internal sleeve surface is presented by the inner sleeve portion (since the internal sleeve portion is presented near the inner sleeve portion, it is considered to be presented “by” the inner sleeve portion in the broadest reasonable interpretation).  

Regarding claim 10, Allen et al. disclose  the plug includes a plug flow passage (the passage within 9 as shown in Figures 1-3) extending through the plug body.  

Regarding claim 11, Allen et al. disclose  the sleeve includes a pair of opposed sleeve apertures (the lead line of 12 in Figure 2 points to one of the apertures), wherein the plug flow passage is configured to selectively align with the pair of opposed sleeve apertures (as the plug rotates to the open position they are considered as being aligned as shown in Figure 3).  
Regarding claim 12, Allen et al. disclose the housing has a second internal housing surface defining a housing flow passage (the passage through 5), wherein the housing flow passage is aligned with the pair of opposed sleeve apertures such that the plug flow passage is configured to selectively align with the housing flow passage (as shown in Figure 3).  

Regarding claim 13, Allen et al. disclose the cartridge is constructed of a metallic material (as represented by the cross section of the material for 26 and see claim 2, “metallic sealing means…”).  
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings clearly show the representation of a metal (see MPEP 608.02, IX chart).

	Regarding claim 15, Allen et al. disclose the valve body is constructed of a metallic material as represented by the cross section of the material for 5.  
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings clearly show the representation of a metal (see MPEP 608.02, IX chart).
 	Regarding method claims 16 and 17, the device shown by Allen et al. will perform the methods as recited in claims 16 and 17, during normal operational use of the device.


Claim(s) 1, 2, 4-17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sandling (US 4410003).
Regarding claim 1, Sandling disclose a valve (see Fig. 1) comprising:
(a) a valve body (10,12,14,16) including a housing (10) having a first internal housing surface (the inner tapered surface of 10 contacting 80, see Fig. 2) defining an internal chamber (the space within the first internal housing surface); and 
(b) a valve assembly (18,20,22,23,32,30,38,80,82) including: 
(i) a cartridge (38), 
(ii) a sleeve (80,82) fixedly secured (col.5,lns. 22-26) to the cartridge and having an internal sleeve surface (the inner tapered surface of 82 contacting 18) defining an interior cavity (the space within the internal sleeve surface), and 
(iii) a plug (18,20) positioned within the interior cavity and including a plug body (18) having an external plug surface (the external surface of 18 contacting the inner surface of  82) configured to sealingly engage the internal sleeve surface, wherein the cartridge is removably coupled (col.3, lns. 65-68, “bolts 30 … for use when extracting the plug 18 and liner”) to the housing such that the sleeve is disposed within the internal chamber of the housing.  

Regarding claim 2, Sandling disclose the valve body further includes an end connector element (end connections shown as 12 and 14, col.3, lns. 40-47).  

Regarding claim 4, Sandling disclose the end connector element and the housing are integrally formed together as a unitary piece (as shown in Figure 1).  

Regarding claim 5, Sandling disclose the internal chamber defines a central axis (the inherent vertical centerline axis extending through the stem 20 and plug 18), wherein the plug extends along the central axis.  

Regarding claim 6, Sandling disclose the plug is configured to selectively rotate about the central axis relative to the sleeve (col.3, lns. 60-68).  

Regarding claim 7, Sandling disclose the external plug surface tapers radially outwardly in a first direction along the central axis, wherein the internal sleeve surface tapers radially outwardly in the first direction (as shown in Figure 1, the first direction being vertically upwards towards the top of the valve).  

Regarding claim 8, Sandling disclose the external plug surface tapers radially outwardly in a first direction (as shown in Figure 1, the first direction being vertically upwards towards the top of the valve) along the central axis at a first angle of the valve and sleeve), wherein the internal sleeve surface tapers radially outwardly in the first direction at the first angle (the first angle being relative to the vertical central axis of the stem and along the mating surfaces of the sleeve and plug).  

Regarding claim 9, Sandling disclose  the sleeve further includes:(a) an outer sleeve portion (the upper section of 80 abutting 10) including an external sleeve surface (the outer surface of 80 mating with the inner surface of 10) configured to sealingly engage the first internal housing surface of the housing; and (b) an inner sleeve portion (the upper sleeve inner surface of 82) at least partially spaced apart from the outer sleeve portion (it is spaced by the thickness of the material in this region), wherein the internal sleeve surface is presented by the inner sleeve portion (since the internal sleeve portion is presented near the inner sleeve portion, it is considered to be presented “by” the inner sleeve portion in the broadest reasonable interpretation).  

Regarding claim 10, Sandling disclose  the plug includes a plug flow passage (40) extending through the plug body.  

Regarding claim 11, Sandling disclose  the sleeve includes a pair of opposed sleeve apertures (within 42, Figure 7), wherein the plug flow passage is configured to selectively align with the pair of opposed sleeve apertures (as the plug rotates to the open position they are considered as being aligned as shown in Figure 1).  

Regarding claim 12, Sandling disclose the housing has a second internal housing surface defining a housing flow passage (the passage through 10), wherein the housing flow passage is aligned with the pair of opposed sleeve apertures such that the plug flow passage is configured to selectively align with the housing flow passage (as shown in Figure 1).  

Regarding claim 13, Sandling disclose the cartridge is constructed of a metallic material (as represented by the cross section of the material for 38, col. 4,lns. 35-37).  
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings clearly show the representation of a metal (see MPEP 608.02, IX chart). 

Regarding claim 14, Sandling disclose the sleeve is constructed of a polymeric material. (plastic, col.5,lns. 22-26).

Regarding claim 15, Sandling disclose the valve body is constructed of a metallic material as represented by the cross section of the material for the body 10.  
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings clearly show the representation of a metal (see MPEP 608.02, IX chart).
 Regarding method claims 16,17 and 19, the device shown by Sandling will perform the methods as recited in claims 16,17 and 19, during normal operational use of the device. Regarding claim 19, Sandling discloses the act of fixedly securing the sleeve to the cartridge includes injection molding the sleeve onto the cartridge (col.5,lns. 22-26).  

Regarding claim 20, Sandling discloses a valve assembly comprising:(a) a cartridge configured to be removably coupled to a valve body (10) and including a support frame (38,42,50); (b) a sleeve (80,82,col.5,lns 22-26) fixedly secured to the support frame of the cartridge and having an internal sleeve surface (the surface contacting the exterior surface of 20, see Fig. 2) defining an interior cavity; and (c) a plug (20) positioned within the interior cavity and including a plug body having an external plug surface configured to sealingly engage the internal sleeve surface (as shown in Figure 1,2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. ‘695 in view of Wu (US 6185821).
Regarding claim 3, Allen et al. are silent to having that the end connector element is frictionally welded to the housing.  
Wu teaches the use of friction welding (5,111,221) a flange connection (1, see Fig. 3-5) onto a valve body (22, col.3, lns. 52-col.4,lns.12).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a welded flange connection as taught by Wu for the threaded connection of Allen et al., in order to mate with a flange connection on the mating pipeline, and since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. Here, a flange connection is substituted for a threaded connection.
 	Regarding method claim 18, the device shown by the combination of Allen et al. and Wu will perform the methods as recited in claim 18, during normal operational use of the device.
 

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandling ‘003 in view of Wu (US 6185821).
Regarding claim 3, Sandling is silent to having that the end connector element is frictionally welded to the housing.  
Wu teaches the use of friction welding (5,111,221) a flange connection (1, see Fig. 3-5) onto a valve body (22, col.3, lns. 52-col.4,lns.12).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a welded flange connection as taught by Wu onto the end connection of Sandling, in order to mate with a flange connection on the mating pipeline.
 	Regarding method claim 18, the device shown by the combination of Allen et al. and Wu will perform the methods as recited in claim 18, during normal operational use of the device.


 	Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. ‘695 in view of Sandling (US 4410003).
Regarding claim 14, Allen et al. are silent to having the sleeve is constructed of a polymeric material.  
Sandling teaches the use of the sleeve (80,82) with cartridge (38,42,50) is constructed of a polymeric material (col.5,lns. 22-26).  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a sleeve with cartridge as taught by Wu for the sleeve and cartridge of Allen et al. in order to eliminate the welding process of Allen et al. (Sandling. Col.1,lns. 30-49), and since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. Here, a flange connection is substituted for a threaded connection.

Regarding method claim 19, the device shown by the combination of Allen et al. and Sandling will perform the methods as recited in claim 19, during normal operational use of the device.  Sandling discloses the act of fixedly securing the sleeve to the cartridge includes injection molding the sleeve onto the cartridge (col.5,lns. 22-26).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753